DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the touch substrate (as per claims 1-10), or the touch display device (as per claims 11-18), or the method of forming a touch substrate (as per claims 19 and 20) as a whole, specifically, a flexible base substrate; and a touch electrode layer, an insulating layer and a conductive connection layer stacked in a direction away from the flexible base substrate; wherein the conductive connection layer comprises a plurality of second conductive connection components; the touch electrode layer comprises touch electrode columns and touch electrode rows arranged crosswise and insulated from each other; each of the touch electrode columns comprises a plurality of first touch electrode patterns arranged in a column direction, two adjacent first touch electrode patterns in an identical touch electrode column are coupled via a first conductive connection component in the touch electrode layer; each of the touch electrode rows comprises a plurality of second touch electrode patterns arranged in a row direction, each of the touch electrode rows comprises a plurality of touch electrode groups, each touch electrode group comprises two adjacent second touch electrode patterns in the touch electrode row, and the touch electrode groups are in a one-to-one correspondence to the second conductive connection components; an orthographic projection of each of the two second touch electrode patterns of each touch electrode group onto the flexible base substrate overlaps an orthographic projection of the corresponding second conductive connection component onto the flexible base substrate at a first overlapping region, and each of the two second touch electrode patterns of each touch electrode group is coupled to the second conductive connection component via a first via-hole in the insulating layer at the first overlapping region (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al (US Pub. No. 2013/0194205 A1) discloses the touch panels and display device having touch panels.
Wu et al (US Pub. No. 2014/0354906 A1) teaches the touch panel and method of adjusting the surface visual effect of touch panel.
Teramoto (US Pub. No. 2015/0122771 A1) discloses the display device with touch panel.
Wei et al (US Pub. No. 2016/0018935 A1) teaches the array substrate and manufacturing method thereof, and touch display device.
Kang et al (US Pub. No. 2017/0269750 A1) discloses the display device having integrated touch sensitive elements and method of fabrication.
Yao et al (US Pub. No. 2019/0369784 A1) teaches the touch display panel and touch display device.
Zhang et al (US Pub. No. 2020/0026382 A1) discloses the flexible touch substrate, method for manufacturing the same, and display device.
Tang et al (US Pub. No. 2020/0411608 A1) teaches the electronic substrate, manufacturing method thereof, and display panel.
Chen et al (US Pat. No. 11,112,913 B2) discloses the touch screen, manufacturing method thereof, touch display panel. And display device.
Lou et al (Chinese Pub. No. CN 107342370 B) teaches the display panel and display device.
Duan et al (WIPO Pub. No. WO 2019/184427 A1) discloses the array substrate and manufacturing method thereof, and display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626